                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Indigo Ocean Rose Kraim,                   )               C/A No. 3:18-1335-MGL-PJG
                                           )
                            Plaintiff,     )
                                           )
v.                                         )                ORDER REGARDING
                                           )             AMENDMENT OF COMPLAINT
Columbia Police Department; Columbia       )
Housing Authority; Richland County Sheriff )
Dept.; Richland Springs,                   )
                                           )
                            Defendants.    )
_____________________________________ )

       The plaintiff, Indigo Ocean Rose Kraim, proceeding pro se, brings this civil rights action

pursuant to 28 U.S.C. § 1915. This matter is before the court pursuant to 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2) (D.S.C.). Previously, the court summarily dismissed this case without

prejudice for lack of subject matter jurisdiction. (ECF Nos. 12 & 15.) Plaintiff appealed, and the

United States Court of Appeals for the Fourth Circuit dismissed the appeal for lack of jurisdiction

because Plaintiff did not seek to appeal a final order, or an appealable interlocutory or collateral

order. (ECF No. 40.) The Fourth Circuit remanded the case with instructions to allow Plaintiff to

file an amended complaint. (Id.) Plaintiff has now filed an Amended Complaint. (ECF No. 47.)

Having reviewed the Amended Complaint in accordance with applicable law, the court finds this

action is subject to summary dismissal if Plaintiff does not amend the Amended Complaint to cure

the deficiencies identified herein.




                                           Page 1 of 7
I.      Factual and Procedural Background1

        Plaintiff indicates that the Columbia Police Department failed to “serve and protect,” which

resulted in “false ejectment, slander, defamation of [Plaintiff’s] character, constant harassment,

excessive use of force resulting in extreme harassment, false imprisonment, loss of vehicle and

wages, [and] severe mental anguish.” (Am. Compl., ECF No. 47 at 1-2.) Plaintiff claims that on

“several occasions,” the Columbia Police “did not respect” Plaintiff’s rights. (Id.) Plaintiff also

claims that “the tort in this matter also includes . . . aiding and assisting the Columbia Housing

Authority,” a Second Amendment violation, and “false hearsay.” (Id. at 2.) Plaintiff further claims

the Columbia Police “stalked and harassed” Plaintiff for over one year, and Plaintiff has “faced

homelessness, severe starvation, rape, [and] assault and battery.” (Id. at 3.) Plaintiff indicates the

Columbia Police were aware of Plaintiff’s post-traumatic stress disorder and ignored Plaintiff’s

“calls for help, resulting in severe abuse, embarrassment.” (Id. at 4.) Plaintiff also indicates that she

feels like she is being targeted when she sees a police officer, the officers are trying to kill Plaintiff,

and that they have been “targeting” Plaintiff for over eighteen years. (Id.)

II.     Discussion

        A.      Standard of Review

        Under established local procedure in this judicial district, a careful review has been made of

the pro se Amended Complaint. The Amended Complaint has been filed pursuant to 28 U.S.C.



        1
          Much of the Amended Complaint is handwritten but nearly illegible, and thus, the court is
not able to decipher the entire pleading. Illegible words or allegations need not be considered by the
court. See generally Turner v. Polo Towers Master Owners Assoc., Inc., Case No. 2:17-cv-02042-
APG-CWH, 2018 WL 1321427, *2 (D. Nev. Mar. 14, 2018) (providing that illegible allegations do
not comply with federal pleading standards and thus may be dismissed) (citing Shuster v. Oppelman,
962 F. Supp. 394, 396 (S.D.N.Y. 1997)).

                                              Page 2 of 7
§ 1915, which permits an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. This statute allows a district court to dismiss

the case upon a finding that the action “is frivolous or malicious,” “fails to state a claim on which

relief may be granted,” or “seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).

        In order to state a claim upon which relief can be granted, the plaintiff must do more than

make mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly, 550

U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations, not

its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

        This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King

v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining pleading

requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

        B.      Analysis

        The Amended Complaint does not directly state a recognizable legal cause of action.

However, Plaintiff does use words indicating she may seek to bring a civil rights and tort action

against the named defendants. Thus, in accordance with the court’s duty to liberally construe pro


                                             Page 3 of 7
se complaints, the court construes its as asserting a cause of action pursuant to 42 U.S.C. § 1983 for

unspecified constitutional violations. A legal action under 42 U.S.C. § 1983 allows “a party who

has been deprived of a federal right under the color of state law to seek relief.” City of Monterey v.

Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim under § 1983, a

plaintiff must allege: (1) that a right secured by the Constitution or laws of the United States was

violated, and (2) that the alleged violation was committed by a person acting under the color of state

law. West v. Atkins, 487 U.S. 42, 48 (1988).2

       However, Plaintiff fails to provide any facts that would plausibly show the defendants

violated Plaintiff’s rights. Plaintiff’s claims that the Columbia police stalked and harassed Plaintiff

or failed to protect and serve Plaintiff, without more, fails to show that the named defendant caused

Plaintiff’s constitutional rights to be violated, or caused Plaintiff injury. See Fed. R. Civ. P. 8

(requiring that a pleading contain “a short and plain statement of the claim showing that the pleader

is entitled to relief”); Iqbal, 556 U.S. at 678 (stating Federal Rule of Civil Procedure 8 does not

require detailed factual allegations, but it requires more than a plain accusation that the defendant

unlawfully harmed the plaintiff, devoid of factual support). Even after reading Plaintiff’s original

complaint and the Amended Complaint, the court cannot discern the basic facts that comprise

Plaintiff’s claims here. Plaintiff fails to provide any facts about what the defendants did, how that

affected Plaintiff’s rights, and what happened to Plaintiff as a result.




       2
           Plaintiff also references several common law torts—slander, defamation, false
imprisonment—which could also be theories under which she seeks relief in this action. However,
generally, in the absence of supplemental jurisdiction or diversity of citizenship, such claims cannot
lie in federal court.

                                             Page 4 of 7
        Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(ii)(B)(2) for failure to state a claim upon which relief can be granted. Plaintiff is hereby

granted twenty-one (21) days from the date this order is entered (plus three days for mail time) to

file a second amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that corrects

the deficiencies identified above.3 In a contemporaneously issued order, the court has provided

Plaintiff with instructions to bring this case into proper form for initial review and the issuance and

service of process. In that order are instructions to fill out the standard pro se prisoner complaint

form attached to the order. Plaintiff should use the complaint form attached to that order to correct

the deficiencies identified here. If Plaintiff fails to file a second amended complaint that corrects

those deficiencies, this action will be recommended for summary dismissal pursuant to 28 U.S.C.

§ 1915 with prejudice.4




        3
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915. Further, Plaintiff is reminded that an amended complaint
replaces the previous complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed. 2017)
(“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies and
remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
        4
          See Workman v. Morrison Healthcare, 724 F. App’x 280, 281 (4th Cir. 2018) (in a case
where the district court had already afforded the plaintiff an opportunity to amend, directing the
district court on remand to “in its discretion, either afford [the plaintiff] another opportunity to file
an amended complaint or dismiss the complaint with prejudice, thereby rendering the dismissal
order a final, appealable order”) (citing Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 630
(4th Cir. 2015)).

                                              Page 5 of 7
      IT IS SO ORDERED.


                                                   ___________________________________
                                                   Paige J. Gossett
                                                   UNITED STATES MAGISTRATE JUDGE
May 7, 2019
Columbia, South Carolina

       Plaintiff’s attention is directed to the important WARNING on the following page.




                                         Page 6 of 7
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                            Page 7 of 7
